Citation Nr: 0931153	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  06-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for left knee disability to 
include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1956 to 
October 1959.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in October 2007 for further development.  A review 
of the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
Veteran testified at a Board video conference hearing in 
September 2007.  A transcript is of record.


FINDINGS OF FACT

1.  Left knee disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is left knee disability otherwise related to such 
service.

2.  Left knee disability was not caused by or aggravated by 
the Veteran's service-connected right knee disability. 


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by 
service, and may not be presumed to have incurred or 
aggravated therein; nor is left knee disability proximately 
due to or caused by the Veteran's service-connected right 
knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  
                                                                           
The RO provided the appellant with additional notice in March 
2006, subsequent to the November 2005 adjudication.  The 
notification complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.

While the March 2006 notice was not provided prior to the 
November 2005 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a September 2006 
statement of the case and in a June 2009 supplemental 
statement of the case following the provision of notice in 
March 2006.  

Although the Veteran has not received notice regarding 
establishing service connection on a secondary basis, the 
Board notes that the Veteran has demonstrated actual 
knowledge of how to establish service connection on a 
secondary basis.  In testimony provided at the September 2007 
Board video conference hearing, the Veteran and his 
representative's asserted that the left knee is aggravated by 
the right knee.  It was explained that because the Veteran's 
right knee was still giving him problems, he had to bear 
weight on the left knee.  The Board also believes it 
significant that the Veteran has been represented by a 
national service organization which is well-versed in laws 
and regulations pertaining to Veteran's claim.  The Board 
believes the Veteran can be viewed as having actual knowledge 
of how to establish service connection on a secondary basis.  
As such, there has been no resulting prejudice to the 
Veteran.   

The Board notes that in a June 2009 statement, the Veteran's 
representative stated that AMVETS does not have any 
additional evidence or arguments to add to the appeal at this 
time.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the 
Veteran VA examinations in September 2005 and April 2009; and 
afforded the Veteran the opportunity to give testimony at a 
Board video conference hearing in September 2007.  

The Board notes that efforts were made to contact Dr. Frank 
R. Toppo from the VA on November 2007, August 2008, and 
January 2009 to obtain treatment records.  To date, no 
information has been received from Dr. Toppo.  However, 
available VA treatment records reflecting treatment of the 
Veteran by Dr. Toppo are of record.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for left knee disability to include as 
secondary to service-connected right knee disability.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes, however, that even though the Veteran is not 
seeking service connection on a direct basis, all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").       

Direct Service Connection

Service treatment records are silent for any complaints of, 
treatments for, and diagnosis of left knee disability.  On 
December 1956 and September 1959 reports of medical 
examination, clinical evaluations of the Veteran's lower 
extremity were normal.  In a December 1956 medical history, 
the Veteran checked the appropriate box to deny a past and 
present medical history of "trick" or locked knee.  

Post service treatment records show that the Veteran was 
first seen for his left knee disability after a motorcycle 
accident in October 1969, which is 10 years after service.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
also notes that the one year presumption of service 
incurrence for arthritis is not for application.  

When the Veteran was afforded a VA examination in September 
2005, the VA examiner stated that the Veteran's claims file 
was reviewed.  After examining and interviewing the Veteran, 
he diagnosed left knee with medial femoral condyle 
osteochondral defect with possible intra-articular loose 
body.  He concluded that the Veteran's left knee disability 
is unrelated to the Veteran's military service and that it 
would be present today even without military service.  The VA 
examiner explained that the radiographic defect involving the 
Veteran's knees revealed changes, which are longstanding but 
are not attributable to his activities of vigorous exercise 
activity during the course of his military service.  He 
continued that the laxity of the Veteran's kneecap is 
congenital.  He added that possible intra-articular loose 
body in the left knee and osteochondral defect of the medial 
femoral condyle are developmental conditions unrelated to the 
Veteran's military service.

In an addendum, after examining the Veteran's ranges of 
motion, the VA examiner stated that his prior opinion 
remained unchanged.

At the video conference hearing in September 2007, the 
Veteran challenged the September 2005 VA medical opinion.  
The Veteran's representative noted that 
the VA examiner from the September 2005 VA examination had 
been fired and that the VA examiner did not work for the VA 
anymore.  He continued that there have been problems with 
that particular VA examiner and that other Veterans were 
complaining about him.

The Veteran was afforded another VA examination in April 
2009.  After reviewing the Veteran's claims file, and after 
interviewing and examining the Veteran, the VA examiner 
opined that it was less likely as not that the Veteran's 
present left knee disability was manifested during service or 
is otherwise related to service.  He noted that service 
treatment records were void of any references to a left knee 
disability during active military service.  He referenced an 
October 1969 treatment record in which the Veteran had 
sustained a left knee injury from a motor vehicle accident.  
He continued that the motor vehicle accident injury to the 
left knee is consistent with traumatic etiology and less 
consisted due to other factors as suggested by a September 
2003 medical treatment report ("Possible intra-articular 
loose body in the left knee and osteochondral defect of the 
medial femoral condyle are developmental conditions unrelated 
to his military service.").  The VA examiner stated that had 
the VA examiner from the September 2003 VA examination 
thoroughly reviewed the claims file and service treatment 
records, he believed that the VA examiner before him would 
not have made the above statement after reviewing the medical 
report involving the left knee injury in October 1969.  In 
addition, he said, x-rays of the left knee were reported as 
normal and this is highly unlikely for developmental 
conditions.  In his opinion, based on the medical records 
reviewed, the Veteran's left knee disability was because of 
the October 1969 motorcycle accident.   

In an April 2009 addendum, the VA examiner noted that the x-
ray findings substantiated the fact that the Veteran's left 
knee was caused by severe trauma-the October 1969 motor 
vehicle accident.  

The Board believes that the preponderance of the evidence is 
against service connection for left knee disability on a 
direct basis.  As outlined above, there is no persuasive 
evidence that the current left knee disability was manifested 
during service or within one year of discharge.  It appears 
that the left knee problems began a number of years after 
service.  Significantly, a VA examiner has expressly opined 
that the left knee disability is not due to physically 
demanding in-service activities.  Another VA examiner 
expressly attributed the left knee disability to a post-
service injury.  

In sum, there is no supporting evidence to suggest any 
continuity of left knee disability from service to show a 
nexus to service.   



Secondary Service Connection

The Veteran also contends that his service-connected right 
knee disability caused or aggravated his left knee disability 
and that service connection is therefore warranted on a 
secondary basis.  

At the September 2007 video conference hearing, the Veteran 
testified that 
he believed that Dr. Toppo thought that his left knee 
disability is due to his right knee disability.  As noted 
above, efforts were made to contact Dr. Toppo on November 
2007, August 2008, and January 2009 to obtain treatment 
records.  However, no response was received.  Nevertheless, 
available VA treatment records showing treatment by Dr. Toppo 
do not include any notation or suggestion of any relationship 
between the service-connected right knee and the left knee 
disability.  The Board acknowledges the Veteran's statements 
and testimony regarding what he believes Dr. Toppo told him.  
However, an account of what a physician said to him is too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  The Board therefore may not accept the 
Veteran's assertion as to what Dr. Toppo told him.  

The question of secondary service connection is clearly 
medical in nature and the Board must look to medical opinion 
to resolve the Veteran's claim under this theory of service 
connection.  As noted above, there is no opinion of record 
from Dr. Toppo.  

The Board notes that A January 2003 VA examiner commented 
that the Veteran's left knee condition is unrelated to his 
right knee pain complaints.  This examiner stated that the 
Veteran's left knee disability was secondary to an 
osteochondral defect.  The examiner reported that the right 
knee condition was not responsible for the left knee 
condition and that the left knee osteochondral defect would 
be there even absent the right knee complaints. 

Additionally, a 2005 VA examiner commented that the right 
knee disorder is unrelated to the left knee disorder, 
although the examiner did not comment on whether the left 
knee disorder was related to the right knee disorder.  

The Board believes, however, that the record now includes a 
clear medical opinion on secondary service connection in the 
form of the report of subsequent VA examination in April 
2009.  

Specifically, when the Veteran was afforded a VA examination 
in April 2009, the VA examiner reviewed the Veteran's claims 
folder, and interviewed and examined the Veteran.  The VA 
examiner diagnosed degenerative joint disease superimposed on 
osteroarthritis, osteochondral defect of the left knee with 
residuals.  The VA examiner reviewed the overall record, to 
include noting that service treatment records were void of 
any complaints or treatments for left knee disability.  He 
also noted that records reflect that only after injuring his 
left knee in a motorcycle accident did the Veteran start to 
complain of left knee disability.  As already noted earlier 
in this decision, this VA examiner expressly found that the 
left knee disability was caused by the accident.  He 
concluded that it is less likely as not that the Veteran's 
left knee disability is due to, caused by, or has been 
aggravated by his service-connected right knee disability.  
Regarding Dr. Toppo's reported medical opinion, the VA 
examiner noted that he could not find any medical comments 
made by Dr. Toppo.  

The Board acknowledges the Veteran and his representative's 
assertions that the left knee is aggravated by the right 
knee.  At the September 2007 Board video conference hearing, 
it was asserted that because the Veteran's right knee was 
still giving him problems, he had to bear weight on the left 
knee.  However, although lay persons are competent to provide 
evidence regarding injury and symptomatology, they are not 
competent to provide evidence regarding diagnosis or 
etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  In this case, the only 
medical opinion of record is that it is not at least as 
likely as not that the Veteran's current left knee was caused 
by or aggravated by his service-connected right knee 
disability.  There is no contrary medical opinion of record.    

The Board sympathizes with the Veteran, recognizes his 
service and understands fully his contentions.  Nevertheless, 
after thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the current evidence is 
against the Veteran's claim.  Should the Veteran obtain a 
medical opinion in support of his claim in the future, he may 
always seek to have his claim reopened.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


